TO BE PUBLISHED

              Supreme Court of Kentucky
                              2021-SC-0049-KB



ROBERT LEE MCKINNEY, II                                               MOVANT



V.                          IN SUPREME COURT



KENTUCKY BAR ASSOCIATION                                        RESPONDENT


                            OPINION AND ORDER


      Robert Lee McKinney, II, Kentucky Bar Association (“KBA”) member

number 90067, whose bar roster address is 707 Virginia Street, East, Suite

1601, Charleston, West Virginia, 25301, was admitted to practice law in the

Commonwealth of Kentucky on March 31, 2004. Subsequently, McKinney

moved to withdraw his membership, and accordingly this Court granted the

motion on August 23, 2013. At the time, McKinney had no disciplinary

investigations, complaints or charges pending against him.

      McKinney is currently employed at Hawkins Parnell & Young, LLP in

Charleston, West Virginia, having been admitted to the West Virginia bar on

October 2, 1995. Prior to his current position, McKinney served as a lawyer

with the Administrative Office of the Supreme Court of Appeals of West Virginia

and as an associate attorney with Mapother & Mapother in Huntington, West
Virginia. On February 26, 2020, McKinney applied for restoration to the

practice of law pursuant to Supreme Court Rule (“SCR”) 3.500(3).

      On February 5, 2021, the KBA Board of Governors (“Board”)

unanimously recommended approval of McKinney’s application. The Board’s

recommendation is supported by the Character and Fitness Committee’s

recommendation as to McKinney’s good moral character and fitness to practice

law. It is further supported by certification from the KBA Office of Bar Counsel

(“OBC”) that McKinney has no disciplinary matters pending against him, nor is

he the subject of any claims against the Clients' Security Fund. In addition, the

KBA Director of Continuing Legal Education (“CLE”) provided a letter stating

that McKinney has completed the required number of CLE credits for

restoration pursuant to SCR 3.685. The Board found that McKinney has been

engaged in the practice of law in a reciprocal jurisdiction for not less than five

of the last seven years; therefore, he is eligible for admission without

examination, pursuant to SCR 2.110 and SCR 3.500(3)(e).

      McKinney’s application for restoration now comes before this Court. In

order for the Court to approve McKinney’s application, we must ensure that he

has complied with the conditions set forth in SCR 3.500(3)(a)-(e), which states

as follows:

      A former member whose withdrawal or suspension from
      membership has prevailed for 5 years or longer may apply for
      restoration by: (a) Submitting an application for restoration ... (b)
      Submitting with the application a certificate from the Office of Bar
      Counsel that the former member has no pending disciplinary
      matters; (c) Submitting with the application a certificate from the
      Director of Continuing Legal Education pursuant to SCR 3.685....
      (e) If the Character and Fitness Committee recommends approval
                                         2
      of the application and the Board concurs...if the Applicant has
      practiced in a reciprocal jurisdiction after withdrawal pursuant to
      SCR 3.480 and meets all requirements of SCR 2.110, the Applicant
      may elect to have the Character and Fitness Committee consider
      an application for admission without examination under SCR
      2.110….If the Applicant…is approved for admission without
      examination, such fact shall be certified to the Court and to the
      Director, together with a recommendation for the Applicant's
      restoration to membership. Upon this certification, the Disciplinary
      Clerk shall transmit the record to the Court for its consideration of
      the application for restoration.

Upon review of the record, this Court finds that McKinney has satisfied the

requirements of SCR 3.500(3). Having no reason to disagree with the Board's

recommendation, we find that McKinney is entitled to be restored to the

practice of law.

      ACCORDINGLY, IT IS ORDERED THAT:

      Robert Lee McKinney, II, KBA member number 90067, is hereby restored

to KBA membership and the practice of law in this Commonwealth, subject to:

   1) Payment of current KBA membership dues;

   2) CLE compliance;

   3) Payment of the cost of this proceeding, as required by SCR 3.500(4), in

      the amount of $89.32. In the event the KBA costs exceed the posted

      bond, McKinney will pay for the additional cost. Any funds remaining

      from the bond after the OBA and KBA have recovered their cost will be

      refunded to McKinney.

   All sitting. All concur.

   ENTERED: March 25, 2021.

                                     ______________________________________
                                     CHIEF JUSTICE MINTON
                                       3